Title: To George Washington from Timothy Pickering, 17 January 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                     New Windsor Jany 17. 1782
                  
                  Last evening I received letters from Major Claiborne D. Qr Master for Virginia, dated the 23d & 24th ulto extracts from which I beg leave to inclose.
                  I have procured returns of the boats in the North river, agreeably to your Excellency’s directions in your letter of the 14th ulto.  I wait for the returns of stores in this district which I wrote for before I left Philadelphia; I expect shortly to receive them.
                  Colo. Miles has informed me that delays have happened in the carriage of letters from Count de Rochambeau: The most probable cause is the want of moniy to support the Expresses.  Before I left Virginia the chain was fixed from the Bowling Green northward, agreeably to your orders; and fearing the want of money might occasion failures, I authorized Major Claiborne to apply to this use so much of the money arising from the sale of the stores at York Town as should be necessary. He was to sell such only as were not necessary for the public service.  Mr Yeates informs me that the want of money for the riders, renders it extremely difficult for him to forward letters thro’ his district.  I have the honour to be with great respect your Excellency’s most obedt h’ble servant
                  
                     Tim: Pickering Q.M.G.
                     
                     
                  
                Enclosure
                                    
                     
                        
                           23-24 December 1781
                        
                     
                     Extract from Major Claiborne’s letter of Decr 23d 1781. Dated at Richmond.
                     "Colo. Edward Carrington has been here many days, and his efforts with mine have been used to obtain the means of transportation for the stores from York Town, now at this place; to the southern army; but our applications both to the Assembly and Executive have been unsuccessful.  The hospitals at Williamsburgh, Todds-bridge and Fredericksburgh are still in the greatest distress, & I see no way of relieving them.  The legion under the command of Colonel Armand, sent by his Excellency General Washington to recruit at Charlotteville, can scarcely exist.  The prisoners at Winchester are in a calamitous situation."
                     
                     Extract from M. Clairborne’s letter dated at Richmond Decr 24. 1781.
                     "Government decline advancing any thing farther for the Continent: I have neither means nor credit as a public officer, or the power of impressing; and therefore see no way but that the Continental horses within the state must perish for the want of forage, or be sold, the latter of which I will direct to be done, before they shall be an entire loss."—"A party of men belonging to Colo. Armand’s legion, with four officers & thirty hogsheads of cloathing and accoutrements arrived yesterday in the harbour of Richmond, to be forwarded to Charlotteville; but I am perfectly at a loss how they will be got on; no waggons, or ways of procuring them."
                  
                  
               